OPINION — AG — **** WORKER'S COMPENSATION ACT — COVERAGE **** (1) ALL EMPLOYEES OF THE UNIVERSITY OF OKLAHOMA, WHETHER LOCATED WITHIN OR WITHOUT THE STATE OR ENGAGED IN GOVERNMENTAL OR PROPRIETARY FUNCTIONS, ARE REQUIRED TO BE COVERED UNDER WORKER'S COMPENSATION INSURANCE PURCHASED BY THE UNIVERSITY, PROVIDED THAT THE CONTRACT OF THEIR EMPLOYMENT WAS ENTERED INTO WITHIN THE STATE; (2) THE UNIVERSITY OF OKLAHOMA IS REQUIRED TO PURCHASE SUCH INSURANCE COVERAGE FROM THE STATE INSURANCE FUND; AND (3) VOLUNTEER WORKERS WHOSE SERVICES ARE OFFERED TO AND RECEIVED BY THE UNIVERSITY WITHOUT ANY CONSIDERATION BEYOND THE VOLUNTEER'S UNILATERAL ASSUMPTION OF A CIVIC OBLIGATION ARE NOT COVERED UNDER THE WORKER'S COMPENSATION ACT UNLESS THE SERVICES SO RENDERED ARE SPECIFICALLY ENUMERATED WITHIN THE PROVISIONS OF THE ACT. CITE: 85 O.S. 1977 Supp., 1 [85-1], (MANVILLE T. BUFORD)